Case 3:20-cv-00126-RDM Document 8 Filed 06/08/20 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH R. REISINGER, :
: 3:20-CV-0126

Plaintiff, :
: (JUDGE MARIANI)
Vv. : (Magistrate Judge Carlson)
JUDGE THOMAS G. SAYLOR, ET AL., ;
Defendants.
MEMORANDUM

On January 17, 2020, Plaintiff Joseph R. Reisinger (“Reisinger”) filed a Complaint
Requesting the Reinstatement of the Plaintiffs Law License (Doc. 1). On January 28, 2020
Magistrate Judge Carlson issued a Report and Recommendation (“R&R”) (Doc. 3)
recommending that Reisinger’s Complaint be dismissed. Reisinger filed Objections to the
R&R (Doc. 7) on March 3, 2020.1 Upon review of Magistrate Judge Carlson’s R&R,
Reisinger’s objections thereto, and all relevant filings, the Court will overrule the Objections
and adopt the pending R&R.

A District Court may “designate a magistrate judge to conduct hearings, including
evidentiary hearings, and to submit to a judge of the court proposed findings of fact and
recommendations for the disposition” of certain matters pending before the Court. 28

U.S.C. § 636(b)(1)(B). If a party timely and properly files a written objection to a Magistrate

 

' As further discussed below, the Court notes that Reisinger’s objections were filed past the
February 25, 2020 deadline for filing. (See Doc. 6).
Case 3:20-cv-00126-RDM Document 8 Filed 06/08/20 Page 2 of 4

Judge's Report and Recommendation, the District Court “shall make a de novo
determination of those portions of the report or specified proposed findings or
recommendations to which objection is made.” /d. at § 636(b)(1)(C); see also Fed. R. Civ.
P. 72(b)(3); M.D. Pa. Local Rule 72.3; Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011).
The de novo standard applies only to objections which are both timely and specific. Goney
v. Clark, 749 F.2d 5, 6-7 (3d Cir. 1984). “If a party does not object timely to a magistrate
judge's report and recommendation, the party may lose its right to de novo review by the
district court.” EEOC v. City of Long Branch, 866 F.3d 93, 99-100 (3d Cir. 2017). However,
“because a district court must take some action for a report and recommendation to become
a final order and because the authority and the responsibility to make an informed, final
determination remains with the judge, even absent objections to the report and
recommendation, a district court should afford some level of review to dispositive legal
issues raised by the report.” /d. at 100 (internal citations and quotation marks omitted). The
Court of Appeals for the Third Circuit has described the appropriate level of review as
“reasoned consideration.” fd. (quoting Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir.
1987)).

Here, Plaintiff objects to the Magistrate Judge’s R&R by realleging one of his original
grounds for relief. (Compare Doc. 1 with Doc. 7). Specifically, Plaintiff alleges that his
disbarment by the Pennsylvania Supreme Court should be set aside and his law license

restored on the basis that, inter alia, the Pennsylvania Supreme Court did not stay his
Case 3:20-cv-00126-RDM Document 8 Filed 06/08/20 Page 3 of 4

disbarment proceedings despite his alleged incapacity during the proceedings. (Doc. 7 at ff]
7-10). Because the objections were filed past the Court's deadline (see Doc. 6), and
reallege, generally and without any supporting case law, that Reisinger’s incapacity should
have caused the Pennsylvania Supreme Court to stay his proceedings, the Court will conduct
“reasoned consideration” review. See Gyetvai v. Moran, 2019 WL 474050, at *1-2 (M.D. Pa.
2019) (applying reasoned consideration review to R&R and general objections thereto).
Upon this reasoned consideration, for the reasons set forth by Magistrate Judge
Carlson, Reisinger’s objections fail. Pursuant to the Rooker-Feldman doctrine, district
courts lack the jurisdiction “to review final judgments of a state court in judicial
proceedings.” Stern v. Nix, 840 F.2d 208, 211 (3d Cir. 1988) (quoting District of Columbia
Ct. of Appeals v. Feldman, 460 U.S. 462, 482 (1983)); (see also Doc. 3 at 6-9 (finding that
Reisinger’s claims fail under the Rooker-Feldman doctrine)). As explained by the Stern
Court, notably in the context of disbarment proceedings, a judicial proceeding is one which
requires adjudication by a state court, while a non-judicial proceeding is one that does not
require adjudication by a state court such as the promulgation of a court rule. /d. at 211.
The Stern Court thus held that under the Rooker-Feldman doctrine, while the district court

may simply be asked to assess the validity of a rule promulgated in a nonjudicial

proceeding,” it may not entertain “challenges to state-court decisions in particular cases
arising out of judicial proceedings even if those challenges allege that the state court’s

action was unconstitutional.” /d. (emphasis in original) (quoting Feldman, 460 U.S. at 486).
Case 3:20-cv-00126-RDM Document 8 Filed 06/08/20 Page 4 of 4

Here, as explained by Magistrate Judge Carlson, Reisinger is only challenging the
decision of the Pennsylvania Supreme Court to disbar him. (See Doc. 3 at 6, 8). He is not
challenging the validity of any state court rule or its constitutionality, and even if he was, he
is only doing so incident to challenging the judicial proceeding against him. (See Doc. 3 at
8-9). According to the Rooker-Feldman doctrine, the Court cannot review the state court's
ruling and the complaint must be dismissed. Further, to the extent the state court
proceeding against him is ongoing, which is does not appear to be, the Younger doctrine
would also preclude this Court’s review. (See Doc. 3 at 9-12 (citing Younger v. Harris, 401
U.S. 37 (1971) (“Indeed, we are constrained to observe that the court of appeals has
previously invoked Younger abstention to rebuff similar efforts to invite a federal court to
intervene in state bar disciplinary proceedings”). Additionally, the complaint, construed
properly as a § 1983 action, would be time-barred as it was filed more than 2 years after the
Pennsylvania Supreme Court's order. (See Doc. 3 at 13-15 (aggregating cases) (“Here, on
the face of this complaint, Mr. Reisinger’s § 1983 constitutional claims are plainly time-
barred . . . [t]hese claims relate to a nearly 3-year old disbarment order.”)).

For the foregoing reasons, as well as those set forth in the R&R, the Court will
overrule Plaintiffs Objections, adopt the pending R&R, and dismiss Reisinger’s Complaint

Requesting the Reinstatement of the “Gy Law Eigen e. A separate order follows.

MLW
tee hh oar
United States District Judge
